Citation Nr: 9918459	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  96-30 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
to include degenerative joint disease, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from June 1953 to 
June 1956, from November 1956 to July 1961, and from December 
1961 to March 1974.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a March 1996 rating decision, 
in which the RO denied the veteran's increased rating claim 
for a low back disability, evaluated as 20 percent disabling, 
with an effective date from December 1975.  The veteran filed 
an NOD that same month, March 1996, and an SOC was issued by 
the RO in April 1996.  The veteran filed a substantive appeal 
in May 1996.  Thereafter, the veteran's appeal came before 
the Board, which, in a November 1997 decision, remanded the 
appeal to the RO for additional development.  In December 
1998, the veteran testified before the undersigned Member of 
the Board during a Travel Board hearing at the VARO in St. 
Petersburg, FL.  

The Board notes in addition that, in November 1998, the 
veteran filed an informal claim for service connection for 
impotency, entitlement to a separate evaluation for arthritis 
of the lumbosacral spine, and increased rating claims for 
service-connected thrombocytopenia, bilateral varicose veins, 
and residuals of prostatitis.  No action has been taken with 
respect to these issues, and, while not before us at this 
time, they are referred to the RO for action as is deemed 
warranted.  




REMAND

The veteran has submitted a well-grounded claim for an 
increased rating within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that he has submitted a claim which is plausible.  This 
finding is based in part on the veteran's assertion that his 
service-connected low back disorder, to include degenerative 
joint disease, is more severe than previously evaluated.  See 
Arms v. West, 12 Vet.App. 188, 200 (1999), citing Proscelle 
v. Derwinski, 2 Vet.App. 629 (1992).

A review of the veteran's claims file reflects that he was 
service connected for a low back disorder in October 1974, 
which the RO determined at that time was a noncompensable 
disability.  In April 1976, the RO increased the veteran's 
disability rating to 20 percent, with an effective date from 
December 1975.  Subsequently, treatment records were received 
by the RO noting a diagnosis of degenerative disc disease at 
L4-L5, which was further confirmed on MRI (magnetic resonance 
imaging) scan, the most recent being in January 1995.  The 
MRI findings also noted well preserved disc spaces.  

In January 1996, the veteran requested a re-evaluation of his 
disability rating for his low back disorder.  In a VA Form 
21-4138 (Statement in Support of Claim), the veteran reported 
that his back condition had worsened over the years, and that 
he found himself in constant pain daily.  In particular, the 
veteran noted that he had to frequently lay down, and that he 
could not lift very much.  He also noted that he suffered 
from acute episodes of severe back pain which confined him to 
bed for a few days at a time, and in some instances for 
several weeks.  

The veteran's most recent VA examination was in February 
1996.  The examiner noted the veteran's complaints of back 
pain, exacerbated by prolonged periods of standing, bending 
down, or walking.  On further clinical examination, there 
were no postural abnormalities, fixed deformity, or muscle 
spasms found.  Range of motion of the lumbar spine included 
forward flexion to 60 degrees, backward extension to 15 
degrees, with left and right lateral flexion to 20 degrees.  
In addition, there was no neurological deficit, and straight 
leg raising tests and deep tendon reflexes were normal.  The 
examiner's diagnosis was severe degenerative joint disease 
involving mostly the lumbar spine, with evidence of herniated 
disc at L5-S1 without neurological involvement, by history; 
and no neurological deficits on examination.  

In December 1998, the veteran testified before the 
undersigned member of the Board during a Travel Board hearing 
at the VARO in St. Petersburg.  The veteran testified that it 
was not possible for him to sit or stand for extended periods 
of time because of chronic low back pain, and that he 
suffered from severe incapacitating episodes on occasion.  
Furthermore, the veteran noted that he could not pick up 
heavy objects, that he frequently wore a corset (back brace), 
and that he was forced to lay down a few times a day to rest 
his back due to pain.  

In January 1999, the RO received medical records, associated 
with the veteran's treatment for his back, from the Watson 
Clinic, dated in December 1998; and from Julie Johnson, DC, 
dated from February 1991 to December 1998.  

The Board notes that the veteran's last VA examination was 
over three years ago.  He has since complained of an increase 
in pain in his back.  During the February 1996 VA 
examination, the examiner did not address whether the veteran 
experienced weakness, excess fatigability, incoordination, 
and pain due to repeated use or flare-ups of his low back, 
and if so, whether there was any additional loss in range of 
motion and/or functional impairment due to these factors.  

We are cognizant that an evaluation of the level of 
disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on those functional abilities.  38 C.F.R. § 4.10.  Under 
38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness should also be considered, and 
as such is as important as limitation of motion.  
Furthermore, a part which becomes painful on use must be 
regarded as seriously disabled. 

The United States Court of Appeals for Veterans Claims 
(previously known, prior to March 1, 1999, as the Court of 
Veterans Appeals) has emphasized that,

Under 38 C.F.R. § 4.40 (1996), the Board is 
required to consider the impact of pain in making 
its rating determination.  Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1991).  The Board is required 
to provide a statement of its reasons and bases 
with respect to that aspect of the determination 
as well.  Ibid (citing Gilbert, 1 Vet.App. at 58).  
Although section 4.40 does not require a separate 
rating for pain, it does promulgate guidance for 
determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See generally 
38 C.F.R. § 4.71(a) (1996).  The fact that a 
specific rating for pain is not required by 
section 4.40 does not relieve the BVA from its 
obligation to provide a statement of reasons or 
bases pertaining to that regulation.  See DeLuca 
v. Brown, 8 Vet.App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).

The Board notes that a medical examiner must make a full 
description of the effects of disability upon the person's 
ordinary activity.  See 38 C.F.R. § 4.10 (1998).  
Furthermore, we are not competent to ascertain the degree to 
which a disability has manifested itself, or how much pain 
the veteran is experiencing, or any associated functional 
loss, without a solid foundation in the record, grounded in 
medical evidence.  See Rucker v. Brown, 10 Vet.App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet.App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).

The Court of Appeals for Veterans Claims has recently 
reaffirmed its holding in DeLuca, holding, in an analogous 
case:

In light of the veteran's . . . testimony as to 
pain . . . , which could cause functional 
impairment . . . , the Court will remand this 
claim for a new examination that adequately 
evaluates the functional impairment due to pain . 
. . , followed by a decision that specifically 
addresses the pain issue, supported by an adequate 
statement of reasons or bases.  See DeLuca v. 
Brown, 8 Vet.App. 202, 207-08 (1995); see also 
Smallwood [v. Brown, 10 Vet.App. 93, 99 (1997)]; 
Green (Victor) v. Derwinski, 1 Vet.App. 121, 124 
(1991) ("fulfillment of the statutory duty to 
assist . . . includes the conduct of a thorough 
and contemporaneous medical examination, one which 
takes into account the records of the prior 
medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").

Arms v. West, 12 Vet.App. 188, 201 (1999).  See also 
Fenderson v. West, 12 Vet. App. 119, 128 (1999), holding that 
a veteran's complaint of "pain that is worse with activities 
is evidence of pain on movement and functional disability due 
to pain that requires explicit consideration under 38 C.F.R. 
§§ 4.40 and 4.45."

Therefore, given the number of years since the veteran was 
last afforded a VA examination, and the need for 
consideration of the criteria emphasized in DeLuca, supra, 
the Board believes the veteran should undergo an additional 
medical examination to better assess his current level of 
disability.  

The Board also notes that, as provided by 38 C.F.R. § 19.31 
(1998), a supplemental statement of the case (SSOC) will be 
furnished to the appellant and the representative, if any, 
when additional pertinent evidence is received after an SOC 
has been issued, or after the most recent SSOC has been 
issued.  In addition, under 38 C.F.R. § 20.1304(c) (1998), 
"Any pertinent evidence submitted by the appellant or 
representative which is accepted by the Board under the 
provisions of this section, as well as any such evidence 
referred to the Board by the originating agency under 
§ 19.37(b) of this chapter, must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived by the appellant or representative . . . ."

With respect to the additional treatment records from the 
Watson Clinic and Dr. Johnson, there has been no waiver 
submitted by the veteran of initial review by the RO as 
required under section § 20.1304(c).  Therefore, in addition 
to the above noted development, this case is remanded for 
review of these treatment records by the RO, thereby ensuring 
due process to the veteran.  See also 38 C.F.R. § 19.37(a) 
(1998); Thurber v. Brown, 5 Vet.App. 119, 126 (1993).  

Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred and the veteran's 
increased rating claim for a low back disability, to include 
degenerative arthritis, is REMANDED to the RO for the 
following action:

1. The RO should obtain the names and 
addresses of all medical care providers 
(VA or non-VA), if any, who have treated 
the veteran for his low back disability 
since December 1998.  The RO should 
request that the veteran furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source identified.  The RO 
should attempt to obtain any such private 
treatment records, and any additional VA 
medical records not already on file which 
may exist, and incorporate them into the 
claims folder.  

2. The veteran should be scheduled for a 
medical examination to re-evaluate the 
nature and extent of his low back 
disability.  Before evaluating the 
veteran, the examiner should review the 
claims folder, including a copy of this 
Remand and any evidence added to the 
record.  A notation that such review was 
undertaken should be made in the 
examination report.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  In particular, the 
examiner should report on the level of the 
veteran's pain due to his low back 
disability, and the effect such pain has 
on the veteran's functional ability, i.e., 
whether there is any functional loss in 
the low back due to weakened movement, 
excess fatigability, incoordination, or 
pain on use.  If feasible, the examiner 
should comment as to any additional range-
of-motion loss (beyond that due to the 
objectively-demonstrated back abnormality) 
caused by those factors.  In addition, the 
examiner should state the etiology of any 
pain, and whether such pain claimed by the 
veteran is supported by adequate 
pathology, or evidenced by visible 
behavior on motion or palpation.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  

3. Upon completion of the development of the 
record requested by the Board, and any 
other development deemed appropriate by 
the RO, the RO should again consider the 
veteran's claim, with particular 
consideration of the provisions of 38 
C.F.R. § 4.40.  If action taken remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) concerning all evidence added 
to the record since the last SSOC, 
including the provisions of 38 C.F.R. 
§ 4.40.  Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice, 
although he may furnish additional evidence and argument 
while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992); Booth v. Brown, 8 
Vet.App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










